Citation Nr: 0811559	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  06-11 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for two Chief Financial Analyst (CFA) licensing and 
certification examinations taken in December 2003 and June 
2004.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran had active service from July 1993 to August 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Buffalo, New York.



FINDINGS OF FACT

1.  The appellant took the Level I CFA licensing and 
certification examination in December 2003 and the Level II 
CFA licensing and certification examination in June 2004.

2.  The appellant filed an application for licensing and 
certification testing fee reimbursement with VA in August 
2005, more than one year after the date of the aforementioned 
licensing and certification examinations.


CONCLUSION OF LAW

The criteria are not met for entitlement to reimbursement for 
payment of educational assistance benefits under Chapter 30, 
Title 38, United States Code, for two CFA licensing and 
certification examinations taken in December 2003 and June 
2004.  38 C.F.R. § 21.7131 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court 
held that the enactment of the VCAA does not affect matters 
on appeal when the question is one limited to statutory 
interpretation.  See also Manning v. Principi, 16 Vet. App. 
534, 542 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 
429- 30 (1994) (where application of the law to the facts is 
dispositive, the appeal must be terminated because there is 
no entitlement under the law to the benefit sought.).

Because the law and not the evidence is dispositive in the 
instant case, additional factual development would have no 
bearing in the ultimate outcome.  Accordingly, VCAA can have 
no effect on this appeal.  See Dela Cruz, supra; see also 
Manson v. Principi, 16 Vet. App. 129, 132 (2002) (VCAA not 
applicable "because the law as mandated by statute and not 
the evidence is dispositive of the claim.")

In August 2005, the veteran submitted VA Form 22-1990, 
seeking VA Chapter 30 educational benefits and specifically 
seeking reimbursement for three CFA tests.  He submitted 
documentation from the CFA Institute showing he took the 
Level I test in December 2003 and passed at that time.  He 
took the Level II test in June 2004 and did not pass.  He 
retook the test in June 2005 and passed.  According to 
documentation submitted with the application, the appellant 
paid $275.00 for registration and $275.00 for the Level I 
examination in December 2003, $650.00 for the Level II 
examination in June 2004, and $360.00 for the Level II 
examination in June 2005, for a $1,535.00 total fee to CFA 
Institute.  

In October 2005, the RO sent him a letter informing him that 
they issued a payment of $360.00 for the cost of the June 
2005 test, but denied payment for the other two tests because 
the veteran had not filed for payment of the tests within one 
year of completing them.  The veteran was also informed that 
as of June 4, 2005, he had used 0 months and 10 days of 
benefits under the Montgomery GI Bill (Chapter 30), and that 
he had 35 months and 20 days remaining to use before 
September 1, 2011.  

The RO denied the appellant's request for reimbursement for 
the December 2003 and the June 2004 examinations, stating 
that he had not filed his claim within one year of taking the 
examinations.  The appellant filed a notice of disagreement 
in November 2005.  In the notice of disagreement, the 
appellant did not dispute the date of the examinations or the 
date in which application was received.  However, the 
appellant maintained that VA literature, which pertained to 
reimbursement for the cost of a license or certification 
test, did not indicate that he was required to file the 
application within one year after taking the examinations.  
He submitted copies of information from the VA website which 
he stated supported his assertion regarding the time limit.  
He also indicated he did not receive the test results back 
for some time so he did not have documentation to submit.  He 
pointed out that he received the results of the June 2004 
test in August 2004.  Thus, the appellant requested full 
benefits for these examinations.  The appellant set forth the 
same argument in his substantive appeal and related 
documents.

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible service member enters or reenters into training 
(including a reentrance following a change of program or 
educational institution), the commencing date of his or her 
award of educational assistance will be determined as 
follows: (1) If the award is the first award of educational 
assistance for the program of education the service member is 
pursuing, the commencing date of the award of educational 
assistance is the latest of: (i) The date the educational 
institution certifies under paragraph (b) or (c) of this 
section; (ii) One year before the date of claim as determined 
by § 21.1029(b); (iii) The effective date of the approval of 
the course; or (iv) One year before the date VA receives 
approval notice.  38 C.F.R. § 21.7131(a) (2007).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the date 
on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance: (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Sec. 21.1032, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim; (2) If a formal claim is 
filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim; (3) If a formal claim itself is abandoned and a 
new formal or informal claim is filed, the date of claim is 
as provided in paragraph (b)(1) or (b)(2) of this section, as 
appropriate.

As previously stated, the appellant took two licensing and 
certification examinations in December 2003 and June 2004.  
In August 2005, he filed an application for licensing and 
certification testing fee reimbursement.  Therefore, the 
examinations at issue were taken more than one year prior to 
the date of the appellant's application, and as such, the 
Board finds that the appellant is not entitled to 
reimbursement. See 38 C.F.R. § 21.7131(a) (2007).  The 
appellant is not entitled to payment for examinations taken 
more than one year prior to the date of his application.

In the instant case, the appellant does not dispute either 
the date of the examinations for which he requests 
reimbursement, or the date of his claim in August 2005.  
Rather, he essentially contends that he was unaware of any 
time limit for submitting an application for reimbursement 
for examination.  The United States Court of Appeals for 
Veterans Claims (Court), however, has held that such matters 
are no exception to VA regulations.  See Morris v. Derwinski, 
1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947).  The Court noted that 
the United States Supreme Court had recognized that persons 
dealing with the United States government were charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  See Morris, 1 Vet. App. 
at 260.  In addition, there is no statutory or regulatory 
provision for any exceptions to the filing requirements that 
apply to this case.  Moreover, the appellant had not 
previously filed any document which could be considered to be 
an informal claim for reimbursement.  Furthermore, the 
internet information which the veteran submitted contained a 
question which stated," Do I qualify for Licensing and 
Certification Test Reimbursement?"  Part of the answer 
reads," Generally, you must apply for reimbursement within 
one year of the date test was taken."  

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis upon which to grant the appellant Chapter 
30 educational assistance benefits for licensing and 
certification testing taken prior to one year prior to 
receipt of the application.  Therefore, the Board finds that 
the claim for reimbursement for payment of VA educational 
assistance benefits for two licensing and certification 
examinations taken in December 2003 and June 2004, must be 
denied.


ORDER

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for two CFA licensing and certification examinations 
taken in December 2003 and June 2004, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


